DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieber et al. (US 2010/0112546 A1, hereinafter Lieber).
With regards to claim 1, Lieber discloses a sensor, (FIG. 1A-5A) comprising: 
a plurality of pairs of electrodes; (pair of electrodes 131 and 132, see FIG. 3A) and 
a plurality of nanowires, (nanowire 130, see FIG. 3B wherein for greater than or equal to 10% of the pairs of electrodes, the two electrodes making up the pair are in electrical communication by exactly one nanowire.  (See FIG. 3A, where the nanowire has only one pair of electrodes attached, See also FIGS. 4C and 5A, showing the plurality of nanowires each having a pair of electrodes, thus 100% of the pairs of electrodes are electrically connected via one nanowire)

With regards to claim 2, Lieber discloses a sensor as in claim 1, wherein the plurality of nanowires comprises nanowires having a length of greater than or equal to 5 microns and less than or equal to 50 microns. (Paragraph [0233]: “...to techniques described herein involving the specific nanoscale wires used as examples, without undue experimentation. The nanoscale wires, in some cases, may be formed having dimensions of at least about 1 micron, at least about 3 microns, at least about 5 microns, or at least about 10 microns or about 20 microns in length,” MPEP where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))
 
With regards to claim 3, Lieber discloses a sensor as in claim 1, wherein the plurality of nanowires comprises nanowires comprising single-crystalline silicon.  (Paragraph [0334]: “First, the growth of uniform, single crystal silicon nanowires…”)

With regards to claim 4, Lieber discloses a sensor as in claim 1, wherein the plurality of nanowires comprises nanowires having charged surfaces and/or comprises a binding entity.  (Paragraph [0126]: “The reaction entity may comprise a binding partner to which the analyte binds. The reaction entity, when a binding partner, can comprise a specific binding partner of the analyte. In some cases, the reaction entity can form a coating on the nanoscale wire.” See also FIG. 6A, binding partner 42) 

With regards to claim 5, Lieber discloses a sensor as in claim 1, wherein the plurality of nanowires comprises nanowires comprising a binding entity. (binding entity 42)
 It should be noted the limitation “or a biomarker for brain injury” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. and Ex parte Masham, 2 USPQ2d 1647)

With regards to claim 6, Lieber discloses a sensor as in claim 1, wherein the plurality of nanowires comprises nanowires comprising a binding entity for small-molecule biomarker, lipids, and/or a viral protein.  (Paragraph [0309]: “Nanowire 2 also exhibited short duration negative conductance changes, which may correspond to diffusion of influenza A viral particles past the nanowire device…”) 

With regards to claim 7, Lieber discloses a sensor as in claim 6, wherein the viral protein is a human viral protein, a non-human animal viral protein, and/or a plant viral protein.   (Paragraph [0309]: “Nanowire 2 also exhibited short duration negative conductance changes, which may correspond to diffusion of influenza A viral particles past the nanowire device…”)

With regards to claim 8, Lieber discloses a sensor as in claim 6, wherein the viral protein is a SARS-CoV-2 protein, an influenza virus protein, a zika virus protein, a parainfluenza virus protein, a HIV 1 virus protein, and/or a HHV virus protein.   (Paragraph [0309]: “Nanowire 2 also exhibited short duration negative conductance changes, which may correspond to diffusion of influenza A viral particles past the nanowire device…”)

With regards to claim 9, Lieber discloses a sensor as in claim 1, wherein the sensor comprises a blocking layer.  (Paragraph [0148]: “scale wires having one or more layers of molecules immobilized relative to the nanoscale wire, for example, covalently. For instance, all, or a portion, of the surface of the nanoscale wire may comprise a monolayer of molecules covalently bonded thereon (for example, a portion of the nanoscale wire may be blocked or shielded, prior to attachment of the monolayer of the surface). Such a monolayer may be formed, for instance, of molecules each having a functional group that selectively attaches to the surface, and in some cases, the remainder of each molecule can interact with neighboring molecules in the monolayer (e.g., through hydrophobic interactions, charged interactions, or the like). In some cases, the monolayer is a self-assembled monolayer.”)

With regards to claim 10, Lieber discloses a sensor as in claim 9, wherein the blocking layer is disposed on the plurality of nanowires.  (Paragraph [0148]: “scale wires having one or more layers of molecules immobilized relative to the nanoscale wire, for example, covalently. For instance, all, or a portion, of the surface of the nanoscale wire may comprise a monolayer of molecules covalently bonded thereon (for example, a portion of the nanoscale wire may be blocked or shielded, prior to attachment of the monolayer of the surface). Such a monolayer may be formed, for instance, of molecules each having a functional group that selectively attaches to the surface, and in some cases, the remainder of each molecule can interact with neighboring molecules in the monolayer (e.g., through hydrophobic interactions, charged interactions, or the like). In some cases, the monolayer is a self-assembled monolayer.”)

With regards to claim 11, Lieber discloses a sensor as in claim 9, wherein the blocking layer comprises a protein.  (Paragraph [0148]: “scale wires having one or more layers of molecules immobilized relative to the nanoscale wire, for example, covalently. For instance, all, or a portion, of the surface of the nanoscale wire may comprise a monolayer of molecules covalently bonded thereon (for example, a portion of the nanoscale wire may be blocked or shielded, prior to attachment of the monolayer of the surface). Such a monolayer may be formed, for instance, of molecules each having a functional group that selectively attaches to the surface, and in some cases, the remainder of each molecule can interact with neighboring molecules in the monolayer (e.g., through hydrophobic interactions, charged interactions, or the like). In some cases, the monolayer is a self-assembled monolayer.”)

With regards to claim 12, Lieber discloses a sensor as in claim 9, wherein the blocking layer comprises a stabilizer which is removed upon contact with liquid.

With regards to claim 13, Lieber discloses a sensor as in claim 1. 
It should be noted that the limitation “A method comprising exposing the sensor of claim 1 to a fluid.  ” Is being treated as a product by process limitation, and will not be given patentable weight. (See at least MPEP 2113)

With regards to claim 14, Lieber discloses a sensor as in claim 13. 
It should be noted that the limitation “A method…wherein the fluid comprises a bodily fluid.” Is being treated as a product by process limitation, and will not be given patentable weight. (See at least MPEP 2113)
 
With regards to claim 15, Lieber discloses a sensor as in claim 14…wherein the bodily fluid is blood, is plasma, is saliva. is tears, is urine, is a nasal fluid, is a nasopharyngeal fluid, was obtained through finger stick, was collected using a swab, and/or comprises a solid or viscous sample resuspended in another fluid. (Paragraph [0175]: “Typical samples include tissue biopsies, cells, cell lysates, whole blood, serum or other blood fractions, urine, ocular fluid, saliva, fluid…”) 

With regards to claim 16, Lieber discloses a sensor as in claim 1, wherein the sensor is configured to output a signal indicative of a concentration of the protein or other biomarker in a fluid. (Paragraph [0309]: “Nanowire 2 also exhibited short duration negative conductance changes, which may correspond to diffusion of influenza A viral particles past the nanowire device…”)

With regards to claim 17, Lieber discloses a fluidic device comprising a plurality of the sensors of claim 1. (Paragraph [0174]: “The term "sample" refers to any cell, lysate, tissue, or fluid from a biological source (a "biological sample"),…”) 

With regards to claim 18, Lieber discloses a sensor as in claim 1, wherein the pairs of electrodes in the plurality of pairs of electrodes are equidistant from a center point. (See at least FIG. 3B, 4C, and 5A showing each pair of electrodes equidistant from a center point)

With regards to claim 20, Lieber discloses a sensor as in claim 1, wherein the sensor comprises greater than or equal to 10 and fewer than or equal to 40 pairs of electrodes. (See at least FIG. 4C and 5A, showing 10 pairs of electrodes)

With regards to claim 21, Lieber discloses a sensor as in claim 1, wherein the nanowire comprises a nucleic acid, DNA, RNA or peptide-nucleic acid complimentary to the genetic sequence to be detected. (Paragraph [0135]: “and the reaction entity immobilized relative to the nanoscale wire may be a nucleic acid that the nucleic acid synthesis enzyme is able to bind to…”)

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812